Citation Nr: 0114952	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01 - 02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a right foot injury, including on the basis of 
aggravation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1953 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2000 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a right foot injury.  

For reasons fully explained in the text of this decision, the 
Board finds that the new and material standard set forth in  
38 U.S.C.A. § 5108 (West 1991) and  38 C.F.R. § 3.156(a) is 
inapplicable to this appeal.  The matters raised by the 
appellant have not been previously adjudicated, and the issue 
adjudicated by the RO in its prior rating decision of 
September 1954 has not become final.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000.  The record shows that in 
January 1998, the veteran filed an application for a 
disability identified as "collapse of the right foot, 4-1-
54."  Following the May 2000 denial of the veteran's claim 
for service connection for residuals of a right foot injury 
based upon the absence of new and material evidence, the 
veteran was notified of that action by RO letter of April 
1998, with a copy of the rating decision, and informed of the 
issue addressed, the decision reached, the reasons and bases 
for that decision, the pertinent law and regulations, the 
evidence needed to reopen a claim for residuals of a right 
foot injury, the meaning of "new" and "material", his 
right to appeal that determination, and the time limit for 
doing so.  

The Board's review of the record further shows that the RO 
failed to afford the veteran a VA orthopedic examination or 
to obtain a medical opinion as to the relationship between 
his current right foot disability and any right foot 
disability shown in service.  Thereafter, the veteran 
submitted competent medical evidence addressing his current 
right foot disability, including medical opinions as to the 
relationship between the current findings and right foot 
disability shown while on active duty.  The RO again failed 
to obtain a current VA orthopedic examination or a medical 
opinion contravening the opinions offered by the veteran's 
physicians.  
Following receipt of the veteran's notice of disagreement, a 
June 2000 statement of the case notified the veteran and his 
representative of the issue addressed, the adjudicative 
actions taken, the additional evidence considered, the 
decision reached, the pertinent law and regulations, the 
reasons and bases for that decision, the evidence needed to 
reopen a claim for residuals of a right foot injury, the 
meaning of "new" and "material", his right to appeal that 
determination, the evidence needed to warrant service 
connection for a right foot disability, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  

Following the veteran's personal hearing before an RO Hearing 
Officer in December 2000 and the submission of additional 
medical evidence, a supplemental statement of the case was 
issued notified the veteran and his representative of the 
issue addressed, the adjudicative actions taken, the 
additional evidence considered, the decision reached, the 
pertinent law and regulations, the reasons and bases for that 
decision, the evidence needed to reopen a claim for residuals 
of a right foot injury, the meaning of "new" and 
"material", the evidence needed to warrant service 
connection for a right foot disability, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  The veteran subsequently perfected his appeal and 
declined a hearing before the Board. 

VA has no outstanding duty of notification or assistance to 
the appellant that would affect the resolution of this claim.  
The Board concludes that the medical evidence and opinion of 
record,together with discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and RO letters sent to the appellant, informed him of the 
information and evidence needed to establish service 
connection for a right foot disability based on aggravation.  

While the RO failed to afford the claimant a VA examination 
or obtain a medical opinion as to any relationship which 
might exist between any inservice foot disability and any 
current manifestations of right foot disability, the Board's 
determination in this matter renders moot any failure to 
comply with the requirements of VCAA 2000.  The Board finds 
that any additional notification, development, examination or 
assistance to the veteran would not alter the outcome.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  The veteran did not engage in combat against the enemy 
while on active duty.  

2.  The veteran's service entrance examination disclosed no 
defects or abnormalities of the feet, bilaterally. 

3.  The veteran's feet became symptomatic during active 
service in March 1954, and examination by the service 
department disclosed tenderness and a slight swelling over 
the tarsal navicular on the right, a bony prominence tender 
to direct palpation, crepitus over the tarsal navicular on 
motion, pain on motion of the anterior foot, pain and 
difficulty on ambulation, a 30 percent limitation of 
inversion of the foot, and flattening of the plantar surface 
of the foot with loss of normal arch contour, diagnosed as 
3rd degree pes planus with pronation, as well as X-ray 
evidence of a healed fracture of the right tarsal navicular 
and post-traumatic arthritis of the talonavicular joint; the 
veteran was subsequently discharged from active duty pursuant 
to an April 1954 decision of a Board of Medical Survey Board.  

4.  In September 1954, the veteran filed an application for 
VA disability compensation benefits for flatfoot (pes 
planus), right foot.  

5.  A rating decision of September 1954 denied service 
connection for post-traumatic arthritis of the right foot but 
did not address the issue of service connection for pes 
planus, right foot; that decision did not become final as to 
either issue.  

6.  In January 1998, the veteran claimed service connection 
for a right foot disability, submitting additional medical 
evidence and opinion.  

7.  Competent medical and lay evidence establishes that a 
healed fracture of the right tarsal navicular and post-
traumatic arthritis of the talonavicular joint clearly and 
unmistakably existed prior to service entry; competent 
medical evidence establishes that such disability increased 
in severity during active service due to aggravation, with 
additional chronic symptoms and manifestations including 
tenderness and swelling over the tarsal navicular on the 
right, a bony prominence tender to direct palpation, crepitus 
over the tarsal navicular on motion, pain on motion of the 
anterior foot, pain and difficulty on ambulation, a 30 
percent limitation of inversion of the foot, and flattening 
of the plantar surface of the foot with loss of normal arch 
contour, diagnosed as 3rd degree pes planus with pronation.  

8.  The veteran has submitted competent medical evidence and 
opinion showing that his current postoperative residuals of a 
right foot disability, exclusive of his preexisting healed 
fracture of the right tarsal navicular and post-traumatic 
arthritis of the talonavicular joint, cannot be dissociated 
from the additional chronic symptoms and manifestations of 
tenderness and swelling over the tarsal navicular on the 
right, a bony prominence tender to direct palpation, crepitus 
over the tarsal navicular on motion, pain on motion of the 
anterior foot, pain and difficulty on ambulation, a 30 
percent limitation of inversion of the foot, and flattening 
of the plantar surface of the foot with loss of normal arch 
contour, diagnosed as 3rd degree pes planus with pronation, 
demonstrated and diagnosed during active service.  


CONCLUSIONS OF LAW

1.  The rating decision of September 1954 denying service 
connection for post-traumatic arthritis of the right foot but 
not addressing the issue of service connection for pes 
planus, right foot, claimed by the veteran, did not become 
final as to either issue; the requirements for reopening 
finally denied claims are inapplicable to both issues.  
38 U.S.C.A. §§ 1110, 5107(a), 5108 (West 1991);  38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.156(a), 3.160(c) (2000).  

2.  The preservice existence of the veteran's healed fracture 
of the right tarsal navicular and post-traumatic arthritis of 
the talonavicular joint is established by clear, 
unmistakable, competent and independent medical evidence, 
together with competent lay testimony, thus rebutting the 
presumption of soundness at service entry.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991);  38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).  

3.  Competent and independent medical evidence establishes 
that the veteran's preservice right foot disability underwent 
a chronic increase in severity due to aggravation during 
active service which exceeded the natural progress of that 
condition.  38 U.S.C.A. §§ 1110, 1153 (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2000).  

4.  Additional chronic disability demonstrated and diagnosed 
during active service resulting from aggravation of the 
veteran's preexisting healed fracture of the right tarsal 
navicular and post-traumatic arthritis of the talonavicular 
joint includes tenderness and swelling over the tarsal 
navicular on the right, a bony prominence tender to direct 
palpation, crepitus over the tarsal navicular on motion, pain 
on motion of the anterior foot, pain and difficulty on 
ambulation, a 30 percent limitation of inversion of the foot, 
and flattening of the plantar surface of the foot with loss 
of normal arch contour, diagnosed as 3rd degree pes planus 
with pronation.  38 U.S.C.A. §§ 1110, 1153 (West 1991);  
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).  

5.  The veteran's currently manifested postoperative 
residuals of a right foot disability cannot be dissociated 
from the chronic residuals of inservice aggravation of the 
veteran's preservice healed fracture of the right tarsal 
navicular and post-traumatic arthritis of the talonavicular 
joint.  38 U.S.C.A. §§ 1110, 1153 (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310(a) (2000).  

6.  Service connection is granted for postoperative residuals 
of a right foot disability based upon aggravation of a 
preservice disability.  38 U.S.C.A. §§ 1110, 1153 (West 
1991);  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310(a) 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue on appeal is one in which the new and material 
standard set forth in  38 U.S.C.A. § 5018 (West 1991) and  
38 C.F.R. § 3.156(a) is inapplicable.  The evidence shows 
that in September 1954, the veteran filed an application for 
VA disability compensation benefits (VA Form 8-526e) for 
flatfoot (pes planus), right foot.  A rating decision of 
September 1954 denied service connection for post-traumatic 
arthritis of the right foot but did not address the issue of 
service connection for pes planus, right foot.  The veteran's 
claim for service connection for flatfoot (pes planus), right 
foot, remained pending and unadjudicated.  38 C.F.R. 
§ 3.160(c).  The rating decision of September 1954 did not 
become final despite the letter of notification because the 
RO lacked the requisite jurisdiction to decide that claim in 
the absence of a formal or informal claim for service 
connection for post-traumatic arthritis of the right foot.  
38 C.F.R. §§ 3.150, 3.151, 3.155, 3.160.  

The Board's review of the record further shows that the RO 
had the veteran's complete service medical records in its 
possession at the time of the rating decision of September 
1954; that the RO failed to schedule a VA specialist 
examination or to obtain a medical opinion as to the issues 
of preexisting right foot disability, whether there was a 
increase in severity of such disability during active 
service, and whether such increase, if any, was due to the 
natural progress of that condition.  Further, at the time of 
receipt of the veteran's claim in January 1998, the RO again 
failed to obtain a VA specialist examination or to obtain a 
medical opinion, notwithstanding the fact that new issues 
were presented that had not been previously considered, but 
addressed that claim on the basis of whether new and material 
evidence had been submitted to reopen a previous finally 
denied claim.  In view of the foregoing, the Board is of the 
opinion that remanding the case to the RO for further review 
and adjudication would only result in unnecessarily imposing 
additional burdens on VA and result in additional delay, with 
no benefit flowing to the claimant.  

The Board finds that the facts relevant to the issue on 
appeal are contained in the current record and that VA's 
statutory obligation of notification and assistance to the 
claimant have been satisfied under the particular 
circumstances of this case.  38 U.S.C.A. §§ 5107(a)(West 
1991), 5103A(a)-(d), effective November 9, 2000.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  Evidentiary and Procedural History

The veteran's service entrance examination, conducted in 
October 1953, disclosed no defects or abnormalities of the 
feet, bilaterally.  The veteran's DD Form 214 shows that 
after completing basic training at the Marine Corps Recruit 
Depot, Camp Pendleton, he was assigned regular duty as a 
truck driver.  The veteran's service medical records show 
that his feet became symptomatic during active service.  He 
was seen in March 1954 with complaints of pain in the arches 
of both feet of six months' duration, with acute worsening of 
right foot pain three days previously after training in the 
field, causing him to hobble along with great pain and 
difficulty.  The diagnosis was 3rd degree pes planus with 
pronation, and he was referred to the US Naval Hospital, Camp 
Pendleton, where the admission diagnosis was flatfoot, right.  
Physical examination on admission revealed tenderness and a 
slight swelling in the metatarsal and cuboid (navicular) 
areas of the right foot, and X-ray revealed evidence of an 
old fracture of the right tarsal navicular with hypertrophic 
lipping and calcification of the joint between the talus and 
the navicular.  

The admission diagnosis of flatfoot, right, was later changed 
to arthritis due to direct trauma, right talonavicular joint 
(primary disability fracture, simple, comminuted [sic] right 
tarsal navicular, no nerve or artery involvement, existed 
prior to entry.  That conclusion was based upon a history 
related by the veteran of being struck on the right foot in 
1950, prior to service entry, when a pipe rolled off a truck.  
While hospitalized, the veteran became ambulatory with pain 
on walking after a short time, and continued to manifest 
tenderness and swelling over the tarsal navicular on the 
right, a bony prominence tender to direct palpation, crepitus 
over the tarsal navicular on motion, pain on motion of the 
anterior foot, pain and difficulty on ambulation, a 30 
percent limitation of inversion of the foot, and flattening 
of the plantar surface of the foot with loss of normal arch 
contour, diagnosed as 3rd degree pes planus with pronation.  

A Narrative Summary prepared for a Board of Medical Survey 
cited the veteran's complaints of right foot pain for four 
years after a piece of pipe rolled off a truck and hit his 
right foot while he was employed as an oil field worker prior 
to service entry.  Findings on X-ray were cited, as above, 
and there was a 30 percent limitation of inversion of the 
foot with crepitus over the tarsal navicular on motion.  In 
April 1954, a Board of Medical Survey cited the matters set 
out above, and found the veteran permanently unfit for 
service based upon arthritis due to direct trauma, right 
talonavicular joint (primary disability: fracture, simple, 
comminuted [sic] right tarsal navicular, no nerve or artery 
involvement, existed prior to service entry); that such 
disability was not incurred in line of duty, and that such 
was not aggravated by service.  The veteran was subsequently 
discharged from active duty in May 1954 pursuant to the April 
1954 decision of a Board of Medical Survey Board.  

In September 1954, the veteran filed an application for VA 
disability compensation benefits (VA Form 8-526e) for 
flatfoot [pes planus], right foot.  Following the RO's review 
of the veteran's service medical records, a rating decision 
of September 1954 denied service connection for post-
traumatic arthritis of the right foot on the grounds that 
such disability existed prior to service entry and was not 
aggravated in service.  The issue of service connection for 
pes planus of the right foot claimed by the veteran was not 
addressed in that decision.  The veteran was notified of the 
action taken by RO letter of September 1954, directed to his 
address of record, which informed him that service-connection 
had been denied for post-traumatic arthritis of the right 
foot.  That decision was not appealed.  

In January 1998, the veteran claimed service connection for 
"collapse of the right foot, about 4-1-54".  He was 
informed by RO letter of February 1998 that such claim had 
previously been denied, and that the submission of new and 
material evidence was required in order to reopen that claim.  
In April 1998, the veteran submitted a March 2000 report of 
examination and evaluation of the veteran by a private 
physician.  

The March 2000 report cited the veteran's statement that he 
first experienced pain, swelling and bulging of the medial 
side of his right foot due to an injury while in service 
between October 1953 and April 1954; that he was treated in 
the service for that condition; that he underwent bone graft 
surgery (tibia donor site) to stabilize the right foot in 
1957; and that he slowly developed problems of the right foot 
and other areas.  Examination revealed a chronic limp, 
favoring the right foot, and healed surgical scars on the 
right tibia and medial aspect of the right foot from the 1957 
bone graft to his right foot.  The right foot was everted, or 
turned out; the arch was almost completely lost; a mild 
crepitation was noted on use of the right foot; a very large 
palpable bone spur was present across the dorsum of the right 
foot anterior to the ankle joint; and the right foot was 
significantly deformed, without malalignment of the right 
heel or impairment of balance.  X-rays revealed a very large 
mature bone spur at the talonavicular joint space in the 
middle foot, extending all the way across the dorsum of the 
foot; a residual amount of the navicular bone medially, 
articulating only with the medial side of the talus motion, 
resulting from grinding away of the navicular and shortening 
the foot by greater than one-half inch; resulting in the spur 
formation, collapse of the arch, and deformation and eversion 
of the foot laterally.  The examining physician expressed the 
opinion that the veteran's right foot condition had its onset 
in military service, beginning with an injury which weakened 
the medial side of his right foot, and caused the current 
condition of the veteran's right foot and ankle.  

A rating decision of May 2000 determined that new and 
material evidence had not been submitted to reopen the claim 
for residuals of a right foot injury.  The veteran was 
notified of that decision by RO letter of May 22, 2000, with 
a copy of the rating decision, and informed of the issue 
addressed, the decision reached, the reasons and bases for 
that decision, the evidence needed to establish service 
connection for a right elbow disability, his right to appeal 
that determination, and the time limit for doing so.  

In June 2000, the veteran submitted a notice of disagreement 
in which he stated that his right foot condition was incurred 
while serving in the Marine Corps in 1954, and requested a 
personal hearing.  A statement of the case provided the 
veteran and his representative in June 2000 notified him of 
the issue addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
applicable to reopening a claim previously finally denied, 
how to appeal that decision, the definition of new and 
material evidence, the decision reached, and the reasons and 
bases for that decision.  The veteran was afforded a personal 
hearing before an RO Hearing Officer in December 2000, at 
which time he submitted additional medical evidence from a 
private podiatric surgeon showing that in November 2000, he 
underwent excision of the accessory tarsal bone and partial 
dorsal exostosis of the right foot, with good healing.  That 
document cited the veteran's history of an inservice foot 
injury and bone grafting in 1957 by a physician in 
Albuquerque, New Mexico, now deceased; and stated that the 
veteran would need orthotic devices to control subtalar joint 
motion and continued joint injections to relieve pain.  A 
November 2000 pathology report diagnosed a bone fragment with 
adherent cartilage and dense connective tissue showing 
degenerative changes consistent with exostosis.  In January 
2001, the claimant and his representative were provided a 
supplemental statement of the case notifying him of the issue 
addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, and the 
reasons and bases for that decision.  Thereafter, the veteran 
perfected his appeal by submission of a substantive appeal, 
in which he stated that he did not want a personal hearing 
before the Board.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. § 1101, 1110, 1112 
(West 1991);  38 C.F.R. §§ 3.307, 3.309(a) (2000).  The right 
foot disabilities currently before the Board are not among 
those which may be presumptively service connected under the 
foregoing provisions of law and regulation for reasons 
discussed below.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (2000).  In the 
instant appeal, the veteran's service entrance examination 
noted no defects or abnormalities of the feet, and the 
veteran is entitled to the presumption of soundness at 
service entry.  

The presumption of soundness at entry may be rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service entry.  In this case there are the veteran's 
lay statements while on active duty in March 1954, together 
with his service medical records and his sworn testimony at 
his personal hearing in December 2000, all which tends to 
establish the existence of an injury to the right foot prior 
to entering service.  The Board notes that the veteran merely 
stated on both occasions that a pipe fell on his right foot 
prior to service, but offered no competent statement or 
testimony evidencing preservice findings, treatment, or 
diagnosis of fracture, arthritis, flatfoot, pronation, or 
pain on use of the right foot.  In testimony at his December 
2000 personal hearing, the veteran specifically denied any 
preservice treatment for his right foot, and stated that he 
reported to work the day following the incident in which a 
pipe fell on his right foot.  

Governing regulations provide that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (including scars or 
healed fractures; etc.) with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service.  Similarly, 
manifestations of lesions or symptoms of chronic disease from 
the date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2000).  

While the foregoing specifically provides that the types of 
clinical evidence listed will satisfy the requirement of 
"clear and unmistakable proof" without "additional or 
confirmatory evidence[,]" the United States Court of Appeals 
for Veterans Claims (Court) has held that "[t]he Board must 
support its medical conclusions on the basis of independent 
medical evidence in the record or through adequate quotations 
of recognized treatises; it may not rely upon its own 
unsubstantiated judgment."  Crowe v. Brown,  7 Vet. 
App. 233, 244 (1994);  See Thurber v. Brown,  5 Vet. App.  
119, 122 (1993);  Hatlestad v. Derwinski,  3 Vet. App. 213, 
217 (1992) (Hatlstad II);  Colvin v. Derwinski,  1 Vet. 
App. 171, 175 (1991).  

The Court has also held that "the Board may not rely on a 
regulation [in this case 38 C.F.R. § 3.303(c)] as a 
substitute for the requirement that it rely on independent 
medical evidence . . . .  Without independent medical 
evidence in the record, the regulation, standing alone, does 
not support a finding that the veteran's condition preexisted 
service."  See Paulson v. Brown,  7 Vet. App. 466, 469 
(1995).  Further, "[t]he burden of proof is on VA to rebut 
the presumption [of soundness at entry] by producing clear 
and unmistakable evidence that the veteran's [disability] 
preexisted service and . . . if the government meets this 
requirement, that the condition was not aggravated by 
service.  See  Crowe, 7 Vet. App. at 244;  Kinnaman v. 
Principi, 4 Vet. App.  20, 27 (1993).  If, in the judgment of 
the Board, the evidence of record, including evidence of the 
type cited in  38 C.F.R. § 3.303(c), is sufficient to meet 
the burden of producing clear and unmistakable evidence as to 
preservice existence of a disability, it may then proceed to 
address the adequacy of evidence of inservice aggravation.  

Governing regulations additionally provide that a history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition, will be taken 
into full account.  38 C.F.R. § 3.304(b)(2) (2000).  

In the instant appeal, there is documented notation and 
discovery during active service of a residual condition, 
consisting of an old, healed fracture of the right tarsal 
navicular, with no evidence of the pertinent antecedent 
injury during active service, as provided under  38 C.F.R. 
§ 3.303(c) (2000).  The service medical 

records are silent for any evidence of right foot trauma or 
pathology between service entry in October 1953 and the 
clinical and radiographic findings of an old healed fracture 
of the right tarsal navicular in March 1954.  In addition, 
there are manifestations and symptoms of chronic disease from 
the date of enlistment, or so close thereto that the disease 
could not have originated in so short a period, sufficient to 
establish preservice existence thereof.  38 C.F.R. § 3.303(c) 
(2000).  Those manifestations and symptoms include the 
veteran's statement in March 1954 that he has experienced 
constant pain in both arches for the past six months, and the 
radiographic findings of hypertrophic lipping and 
calcification of the joint between the talus and the 
navicular, constituting manifestations of chronic disease 
which could not have originated in so short a period since 
service entry.  

To the same point, there is competent medical evidence 
relating to incurrence, symptoms and course of the injury or 
disease, including official records made during active 
service, together with lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition which must be taken into account under 
the provisions of  38 C.F.R. § 3.304(b)(2) (2000).  The March 
1954 service medical records show that the veteran developed 
swelling and pain in the medial and lateral aspects of the 
right foot, metatarsal and cuboid areas four days after 
training in the field.  Based upon the medical evidence of 
record, documented in official records made during service, 
including the X-ray findings of an old, healed fracture of 
the tarsal navicular bone with hypertrophic lipping and 
calcification of the joint between the talus and the 
navicular on inservice examination in March 1954, together 
with the lay evidence offered by the veteran of the 
occurrence of an on-the-job injury to the right foot prior to 
service entry, the Board finds that the presumption of 
soundness at service entry is rebutted by clear and 
unmistakable evidence.  

As stated above, where, in the judgment of the Board, the 
evidence of record, including evidence of the type cited in  
38 C.F.R. § 3.303(c), is sufficient to meet the burden of 
producing clear and unmistakable evidence as to preservice 
existence of a disability, it may then proceed to address the 
adequacy of evidence of inservice 


aggravation.  A preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (2000).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the manifestations of the disability prior to, during, 
and subsequent to service.  38 C.F.R. § 3.306(b) (2000).  

At the time of service entry, the veteran's service entrance 
examination disclosed no defects or abnormalities of the 
feet.  Thereafter, the veteran completed basic training at 
the Marine Corps Recruit Depot, Camp Pendleton, and was 
assigned to regular duty as a truck driver without evidence 
of additional or intercurrent trauma or pathology of the 
right foot.  However, in March 1954, the veteran was found to 
have experienced acute worsening of right foot pain three 
days previously, causing him to hobble along with great pain 
and difficulty, and the diagnosis was 3rd degree pes planus 
with pronation, right foot.  On admission to the US Naval 
Hospital, Camp Pendleton, physical examination revealed 
tenderness and a slight swelling in the metatarsal area of 
the right foot, and the admission diagnosis was flatfoot, 
right.  
While hospitalized, the veteran became ambulatory with pain 
on walking after a short time, continued to manifest a slight 
swelling over the tarsal navicular on the right and a bony 
prominence in that area which was tender to direct palpation, 
and there was a 30 percent limitation of inversion of the 
foot, with crepitus over the tarsal navicular on motion.  
None of those symptoms or findings were shown on examination 
at service entry, and the Board finds that the disabling 
manifestations shown in March and April 1954 constitute clear 
and unmistakable medical evidence that the veteran's 
preservice right foot disability increased in severity during 
service on the basis of all the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).  

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the 


disease.  38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. 
§ 3.306(a) (2000).  Further, the Court has held that once the 
presumption of soundness at entry is rebutted by 
clear and unmistakable evidence, VA must prove by clear and 
unmistakable evidence that the disability was not aggravated 
in service (emphasis added).  Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991).  In this particular case, an increase 
in the severity of the veteran's right foot disability during 
active service was clinically demonstrated and diagnosed 
during such service, and the RO has obtained no competent 
medical evidence or opinion which shows or tends to show that 
the increased severity of the veteran's right foot disability 
during active service is due to the natural progress of the 
disease.  The additional private medical evidence submitted 
by the veteran attributes the veteran's current postoperative 
residuals of a right foot disability to symptoms shown during 
his period of active service, and the veteran has offered 
credible sworn testimony as to continuity of postservice 
symptomatology and treatment for a right foot disability.  
The Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).

The Board is not bound by the service department finding that 
the veteran's right foot disability was not incurred in line 
of duty, or that such was not aggravated during active 
service, where that finding is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m) 
(2000).  The Board concedes that the service medical records 
showing X-ray findings of an old, healed fracture of the 
tarsal navicular bone with hypertrophic lipping and 
calcification of the joint between the talus and the 
navicular within five months of service entry, without 
evidence of antecedent injury, together with competent 
contemporaneous medical and lay evidence, establish that a 
fracture of the tarsal navicular bone with post-traumatic 
arthritis preexisted service entry.  However, the Board finds 
that the conclusion by the service department that the 
veteran's right foot disability was not aggravated in service 
is in direct and specific conflict with, and patently 
inconsistent with, the findings and diagnoses shown in the 
service medical records.  



Further, the service medical records show that at the time of 
service separation, the veteran's right foot disability was 
manifested by tenderness and a slight swelling over the 
tarsal navicular on the right, a bony prominence in that area 
which was 
tender to direct palpation, crepitus over the tarsal 
navicular on motion, flattening of the plantar surface of the 
foot with loss of normal arch contour, pain on motion of the 
anterior foot, pain and difficulty on ambulation, and a 30 
percent limitation of inversion of the foot, none of which 
were present at the time of service entry.  While the 
diagnosis at service separation was arthritis due to direct 
trauma, right talonavicular joint (primary disability: 
Fracture, simple, comminuted, right tarsal navicular, no 
nerve or artery involvement, there is no competent medical 
evidence in the record showing that the veteran's 3rd degree 
pes planus with pronation, diagnosed in March 1954, was cured 
or improved during his period of inservice treatment in March 
and April 1954.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a healed fracture of the right 
tarsal navicular with hypertrophic lipping and calcification 
of the joint between the talus and navicular clearly and 
unmistakably preexisted service entry based upon competent 
medical evidence relating to incurrence, symptoms and course 
of the injury or disease, including official records made 
during active service, together with lay and medical evidence 
concerning the inception, development and manifestations of 
the particular condition.  However, the Board finds that the 
record contains no competent medical evidence or opinion 
showing that the preservice disability was symptomatic at 
service entry, or that such was productive of any one or more 
of the disabling manifestations clinically shown after the 
veteran underwent basic training and began his duties driving 
a truck.  

Further, the Board finds that competent medical evidence 
establishes that such disability increased in severity during 
active service due to aggravation, based upon all the 
manifestations of the disability prior to, during, and 
subsequent to service.  The additional manifestations of 
chronic disability shown during active service include 
tenderness and a slight swelling over the tarsal navicular on 
the right, a bony prominence in that area which was tender to 
direct palpation, crepitus over the 

tarsal navicular on motion, pain on motion of the anterior 
foot, pain and difficulty on ambulation, a 30 percent 
limitation of inversion of the foot, and flattening of the 
plantar surface of the foot with loss of normal arch contour, 
diagnosed as 3rd degree pes planus with pronation.  Thus, the 
conclusion must be that the additional 
impairment described in the March and April 1954 service 
medical records resulted from aggravation of the preexisting 
fracture of the right tarsal navicular fracture with post-
traumatic arthritis.  

Based upon the foregoing, the Board finds that the veteran's 
prexisting preexisting fracture of the right tarsal navicular 
fracture with post-traumatic arthritis was aggravated during 
active service; and that chronic residuals of that inservice 
aggravation were shown by the service medical records to 
include tenderness and a slight swelling over the tarsal 
navicular on the right, a bony prominence in that area which 
was tender to direct palpation, crepitus over the tarsal 
navicular on motion, pain on motion of the anterior foot, 
pain and difficulty on ambulation, a 30 percent limitation of 
inversion of the foot, and flattening of the plantar surface 
of the foot with loss of normal arch contour, diagnosed as 
3rd degree pes planus with pronation.  Further, the Board 
finds that the veteran's currently diagnosed postoperative 
residuals of a right ankle disability may not be dissociated 
from the demonstrated inservice aggravation of a preexisting 
disability resulting in pain on motion, difficulty on 
ambulation, pes planus with pronation, and an altered gait.  

For the reasons and bases stated, service connection for the 
veteran's currently manifested postoperative residuals of a 
right ankle disability based upon aggravation of a prexisting 
disability is granted.  The evaluation of that disability 
must take into consideration the provisions of  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000).

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Service connection for postoperative residuals of a right 
ankle disability based on aggravation is granted.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



